Citation Nr: 1016640	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a disorder 
manifested by inner ear damage.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to May 
1946 and from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a hearing conducted at 
his local RO in February 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran participated in combat and was exposed to 
acoustic trauma while on active duty.  

2.  Credible lay statements demonstrate the onset of hearing 
loss soon after the Veteran was discharged from active 
service.

3.  Credible lay statements demonstrate the onset of tinnitus 
related to hearing loss.

4.  A disorder manifested by inner ear damage was not present 
during active duty and the Veteran does not currently have a 
disorder manifested by inner ear damage. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  A disorder manifested by inner ear damage was not 
incurred in or aggravated by the Veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  Specifically, the discussion in a December 2006 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to service 
connection.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the appellant's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was provided with notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for the disability on appeal in the 
December 2006 VCAA letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Veteran has not been afforded a VA examination in 
connection with his claim of entitlement to service 
connection for a disorder manifested by inner ear damage.  
The Board finds such an examination is not required as there 
is no evidence of complaints of, diagnosis of or treatment 
for ear problems during active duty, no evidence of 
continuity of symptomatology of inner ear damage from the 
time of discharge to the present and no competent evidence of 
the current existence of inner ear damage separate and apart 
from allegations of hearing loss and tinnitus which are dealt 
with elsewhere in this decision.  There is no reasonable 
possibility that a VA examination as to this matter would 
substantiate the claim.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing decreased hearing 
and tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the appellant as a lay person has not 
been shown to be capable of making medical conclusions; thus, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of any currently 
existing disorder manifested by inner ear damage.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In the case 
of a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, diagnosis, or treatment for any ear problems.  No 
pertinent abnormalities were noted on the reports of the June 
1944 entrance examination or the May 1946 discharge 
examination.  Whispered voice testing was 15/15.  The service 
records document that the Veteran was decorated with the 
Combat Infantryman Badge and the Purple Heart.  The Veteran 
denied having or ever having had ear trouble or running ears 
on a Report of Medical History he completed in May 1953 at 
the time of his discharge examination.  

In November 2006, the Veteran submitted claims of entitlement 
to service connection for hearing loss, tinnitus and for 
"inner ear damage."  In a December 2006 statement he 
reported exposure to acoustic trauma during infantry training 
as well as while participating in combat in the Pacific 
Theater.  He reported he was injured when a mortar exploded 
nearby and that while hospitalized he had difficulty hearing 
for several days.  He also stated that he began to experience 
hearing problems in approximately 1980 and was first issued 
hearing aids in approximately 1983.  

At the time of the March 2007 VA audiological examination, 
the Veteran's chief complaint was hearing loss.  Tinnitus was 
reported as occasional.  There was no mention of any other 
problems with the ears and no ear disorder was diagnosed 
other than hearing loss and tinnitus.  The diagnoses included 
moderate to moderately severe sensorineural hearing loss.  
The examiner noted that there were no audiometric records 
found in the Veteran's service documents and that, without 
audiometric data, it was unknown if the Veteran had hearing 
loss at induction or discharge.  She concluded that there was 
not enough evidence to support an opinion.  No comments, 
however, were provided as to the Veteran's report of severe 
acoustic trauma during service and only minimal occupational 
noise exposure after service as a engineer and draftsman.

In a January 2010 lay statement B.C.E. stated that the 
Veteran had hearing problems when he began working with her 
husband in 1950.  Another lay statement from a former co-
worker reported that he knew of the Veteran's difficulties 
hearing when he worked with him in the 1960's.  In February 
2010, the Veteran testified that he had a decrease in his 
hearing in the 1950's and 1960's and that it became 
progressively more severe through the years.  He also 
testified that he had tinnitus, although he reported that the 
tinnitus was not constant.  

Based upon the evidence of record, the Board finds that the 
Veteran's participation in combat is proven and his exposure 
to acoustic trauma while in the military is conceded.  His 
reports of injury are consistent with his service as a combat 
veteran and his report of only minimal noise exposure after 
service is consistent with the duties of his post-service 
employment.  Credible lay statements demonstrate the onset of 
hearing loss soon after the Veteran was discharged from 
active service and the onset of tinnitus related to his 
hearing loss.  The evidence demonstrates a continuity of 
symptomatology since service.  Therefore, entitlement to 
service connection for hearing loss and tinnitus is allowed.

The Board finds, however, that service connection is not 
warranted for a disorder manifested by inner ear damage.  
While exposure to acoustic trauma is shown, there is no 
evidence of record of any inner ear damage apart from the 
allegations of hearing loss and tinnitus.  On a December 2006 
statement, the Veteran did not reference any inner ear damage 
or ear pathology other than hearing loss.  Lay statements 
submitted in support of the Veteran's claim do not reference 
any ear problems other than reduced hearing acuity.  
Significantly, when questioned in February 2010 regarding the 
inner ear damage claim, the Veteran testified that he felt 
the inner ear damage was what was causing his hearing loss.  
He denied any actual problems with a disease of the inner 
ear.  The issue regarding service connection for inner ear 
damage does not involve a simple diagnosis or medical 
assessment.  The appellant is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
inner ear damage.  

Other than the initial submission of the claim in November 
2006, no pertinent evidence was received indicating in any 
way that the Veteran currently experiences inner ear damage 
separate from the reported tinnitus and hearing loss.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is no evidence of the existence of inner ear damage 
during active duty nor any evidence of current existence of 
inner ear damage, other than hearing loss and tinnitus, the 
claim of entitlement to service connection for a disorder 
manifested by  inner ear damage must be denied.  The 
preponderance of the evidence is against this claim.




ORDER

Entitlement to service connection for hearing loss is 
allowed.

Entitlement to service connection for tinnitus is allowed.  

Service connection for a disorder manifested by inner ear 
damage is denied.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


